Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 1 of 18 Page ID
                                 #:37524
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 2 of 18 Page ID
                                 #:37525
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 3 of 18 Page ID
                                 #:37526


 Status of Fingerprinting Policies and Practices
 This workgroup reviewed the entire census where fingerprinting was unavailable. The workgroup actively
 audited each case individually to determine if the lack of the fingerprinting site was the sole reason for a
 delay in a minor’s release, and if provisional release was appropriate under the Order.

 During their audit, the workgroup reviewed the status of fingerprinting requirements for sponsors, their
 household members, and additional adults designated by the sponsor as an alternate care giver. In most
 cases where fingerprinting is required, the persons successfully scheduled an appointment or completed
 the fingerprinting. Twenty-five cases involved instances where fingerprinting was delayed for a variety of
 reasons, including inability for the person being fingerprinted to obtain supporting identification from
 their consulate due to COVID-19 closures, incomplete paperwork associated with the fingerprinting
 process, and unavailability of open fingerprinting services at nearby locations. In the case where
 fingerprinting services are not available, case managers are searching for alternative locations within
 driving distance and communicating with the persons on their options. Where no reasonable alternative
 fingerprinting options are available and fingerprinting is the only requirement delaying release, ORR
 assesses whether a waiver is appropriate on a case-by-case basis. There were no provisional releases as
 of May 14, 2020.

 Status of Home Study Policies and Practices
 ORR issued Home Study Practice Guidance due to COVID-19 on May 6, 2020 and ORR is in alignment with
 the many states who have imposed restrictions on movement or shelter-in-place orders for residents due
 to the COVID-19 pandemic. It remains paramount that minors are released to a safe and healthy
 environment with a sponsor who is able to meet their needs. It is also important to protect the staff who
 conduct home studies and assure they feel safe and supported during this time as well.

 ORR’s home study providers are to follow their respective state’s official guidance on conducting home
 visits/home studies for domestic minors. ORR honors the state’s guidance until further notice is provided
 to the shelter network from ORR. If no official state guidance has been issued on conducting home studies
 during the COVID-19 pandemic or if states require that the home visit be conducted in person, ORR home
 study providers can seek a waiver on the in-person home visit via the Federal Field Specialist (FFS) for that
 region. ORR will decide on an individual, case-by-case basis if a virtual home visit/study can take place in
 lieu of the in-person contact.

 Home study reports must still be submitted within 10 business days of the receipt of the home study
 referral and documentation is made in the minor’s file as to which method the home study was conducted.




                                                      3
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 4 of 18 Page ID
                                 #:37527
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 5 of 18 Page ID
                                 #:37528


        were medically isolated and have since been medically assessed and cleared to return to the
        general milieu.
       Staff Infected: There were 15 staff members who tested positive for COVID-19, and the majority
        of staff have been medically cleared to return to work.

                                                         PA)

       Minors Infected: There were five minors who tested positive for COVID-19, and they were cleared
        from quarantine as of May 6, 2020. There is a sixth minor who was tested on May 7, 2020, and
        the test returned a positive result for COVID-19. This minor will remain in isolation until May 18,
        2020.
       Staff Infected: There were five staff members who tested positive for COVID-19. All staff who
        tested positive are still out on leave of absence. Those who are medically cleared may come back
        to work on May 14, 2020. The shelter has implemented a rotating shift of staff who will work and
        live on campus for two weeks at a time to minimize the risk of exposure and spread of COVID-19.

                      , PA)

       Minors Infected: There was one minor who tested positive for COVID-19. The minor was re-
        tested, and after providing a negative test result for COVID-19, a medical clearance was obtained
        and the minor returned to the general milieu.
       Staff Infected: There were two staff members who tested positive for COVID-19. Both staff have
        been medically cleared to return to work after being quarantined in their homes for 14 days. Any
        and all staff that were reported to have encountered these two staff members were properly
        quarantined at home and have been medically cleared to return to work.

                                    NY)

       Minors Infected: There was one minor who tested positive for COVID-19. The minor is out of
        quarantine and has returned to the general milieu.
       Staff Infected: There were four staff members who tested positive for COVID-19. One staff
        member is still in quarantine, while three have been medically cleared to return to work.

                                       , NY)

       Minors Infected: There was one minor who tested positive for COVID-19, and this minor remains
        in quarantine status.
       Staff Infected: There were seven staff members who tested positive for COVID-19. Six staff
        members have fully recovered and have returned to work while one staff member is pending
        medical clearance.

                                       , NY)

       Minors Infected: There were two minors who tested positive for COVID-19. Both minors have
        been medically cleared and have returned to the general milieu.




                                                    5
 Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 6 of 18 Page ID
                                  #:37529


              Staff Infected: Staff numbers were not reported by this shelter as they advised they do not
               document those numbers for privacy reasons. ORR Medical Team reported there were six staff
               members who tested positive for COVID-19.

                                                   , NY)

              Minors Infected: There were two minors who tested positive for COVID-19. Both minors have
               been medically cleared and have returned to the general milieu. One minor is pending transfer
               to Long Term Foster Care (LTFC).
              Staff Infected: Staff numbers were not reported by this shelter as they advised they do not
               document those numbers for privacy reasons.

                                           , TX)

              Minors Infected: There were seven minors who tested positive for COVID-19. In consultation with
                        s Health Department       , the ORR Medical Team and the primary care provider, all
               seven minors were medically cleared on May 5, 2020.
              Staff Infected: There were seven staff members who tested positive for COVID-19. All staff
               members are pending medical clearance to return to work.

                                                                , NY)

              Minors Infected: There was one minor who tested positive for COVID-19. This minor was
               quarantined and has been medically cleared.
              Staff Infected: There were two staff members who tested positive for COVID-19. Both staff
               members remain in quarantine at this time and are pending medical clearance to return to work.

                                                   NY)

              Minors Infected: There was one minor who tested positive for COVID-19. This minor was
               quarantined and has been medically cleared.
              Staff Infected: There were no staff members who tested positive for COVID-19.


III.       With respect to minors placed at congregate facilities in which either a detainee or staff
           member has tested positive for COVID-19, identify the specific reason the minors
           located there have not been released or transferred to a non-congregate setting.

       Under the Juvenile Coordinator, the workgroup sent questionnaires to the ORR network to determine
       whether any staff members or minors had tested positive for COVID-19. The questionnaire also addressed
       questions regarding the specific reasons the minors in care who tested positive for COVID-19 had not been
       released or transferred.




                                                           6
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 7 of 18 Page ID
                                 #:37530


                                                                   , IL)
 Bed Capacity: 250
 Minors in Care as of May 4, 2020: 44
 Minors in Care as of May 15, 2020: 29
 Releases during reporting period: 15
 There were 38 minors who tested positive at this facility. Transfers out of congregate care were not
 pursued due to the risk of potentially spreading or catching COVID-19 during the transfer process. The
 current low occupancy at the congregate shelters allows for social distancing much easier than a single
 family home, and provides a pool of staff available to care for the minors. Efforts at release continue even
 after the midst of the COVID-19 pandemic.

                                                           , PA)
 Bed Capacity: 48
 Minors in Care as of May 4, 2020: 10
 Minors in Care as of May 15, 2020: 4
 Releases during reporting period: 6
 There were five minors who tested positive at this facility, therefore they are able to properly handle their
 care in alignment with CDC guidelines. Due to the low number of minors that tested positive for COVID-
 19 in addition to the current low occupancy at this facility, these minors were able to properly isolate.
 This also allowed for proper social distancing in order to protect the other minors in care. Efforts at release
 continue even after the midst of the COVID-19 pandemic.

                          PA)
 Bed Capacity: 112
 Minors in Care as of May 4, 2020: 17
 Minors in Care as of May 15, 2020: 12
 Releases during reporting period: 5
 There was one minor who tested positive at                therefore, they are able to properly handle the
 minor’s care in alignment with CDC guidelines. The minor was quarantined in a private bedroom with a
 personal bathroom. Social distancing was not a problem due this minor being the only one who tested
 positive. Efforts at release continue even after the midst of the COVID-19 pandemic.

                                                               , NY)
 Bed Capacity: 56
 Minors in Care as of May 4, 2020: 2
 Minors in Care as of May 15, 2020: 2
 Releases during reporting period: 0
 There was one minor who tested positive for COVID-19. The ORR Medical Team, the Department of
 Health and state licensing did not recommend the transfer or immediate release of this minor. At the
 time of exposure and quarantine the minor’s reunification case was pending as the Family Reunification
 Packet (FRP) was incomplete and a home study was in progress. Efforts at release continue even after the
 midst of the COVID-19 pandemic.

                                                       7
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 8 of 18 Page ID
                                 #:37531


                                          , NY)

 Bed Capacity: 24
 Minors in Care as of May 4, 2020: 8
 Minors in Care as of May 15, 2020: 4
 Releases during reporting period: 4
 There was one minor who tested positive at this shelter and a home study is currently being conducted
 (in-person home visit) in furtherance of release efforts. Due to the current low occupancy at this facility,
 these minors were able to properly isolate. Efforts at release continue even after the midst of the COVID-
 19 pandemic.

                                           NY)
 Bed Capacity: 157
 Minors in Care as of May 4, 2020: 50
 Minors in Care as of May 15, 2020: 40
 Releases during reporting period: 10
 There were two minors who tested positive at this shelter. Both minors have been medically cleared and
 have returned to the general milieu. Due to the current low occupancy at this facility, these minors were
 able to properly isolate. Efforts at release continue even after the midst of the COVID-19 pandemic.

                                                 , NY)
 Bed Capacity: 28
 Minors in Care as of May 4, 2020: 3
 Minors in Care as May 15, 2020: 3
 Releases during reporting period: 0
 There were two minors who tested positive at this facility. Both minors have been medically cleared and
 have returned to the general milieu. One minor is pending transfer to Long Term Foster Care. Due to the
 current low occupancy at this facility, these minors were able to properly isolate. Efforts at release
 continue even after the midst of the COVID-19 pandemic.

                                        , TX)
 Bed Capacity: 56
 Minors in Care as of May 4, 2020: 14
 Minors in Care as of May 15, 2020: 9
 Releases during reporting period: 5
 There was one minor who tested positive at this shelter. A home study referral was submitted for this
 minor and remains pending. Due to the current low occupancy at this facility, this minor was able to
 properly isolate. Efforts at release continue even after the midst of the COVID-19 pandemic.




                                                         8
 Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 9 of 18 Page ID
                                  #:37532


                                                                 NY)
      Bed Capacity: 20
      Minors in Care as of May 4, 2020: 4
      Minors in Care as of May 15, 2020: 2
      Releases during reporting period: 2
      There was one minor who tested positive at this shelter. The minor was going to be released, however
      the sponsor withdrew, and therefore the minor currently remains in care at this facility. Due to the current
      low occupancy at this facility, this minor was able to properly isolate. Efforts at release continue even
      after the midst of the COVID-19 pandemic.

                                                  , NY)

      Bed Capacity: 12
      Minors in Care as of May 4, 2020: 1
      Minors in Care as of May 15, 2020: 1
      Releases during reporting period: 0
      There was one minor who tested positive at this shelter. The minor was scheduled to voluntarily depart
      the United States per a Court Order, however this was rescheduled due to quarantine and travel
      restrictions. A tentative date for voluntary departure is scheduled for May 14, 2020. Due to the current
      low occupancy at this facility, this minor was able to properly isolate. Efforts at release continue even
      after the midst of the COVID-19 pandemic.


IV.       Describe any policies and/or practices aimed at identifying and protecting minors who
          are at heightened risk of serious illness or death should they contract COVID-19.

      Under the Juvenile Coordinator, the workgroup sent questionnaires to the ORR network to determine if
      there were any minors that were at heightened risk for serious illness or death should they contract
      COVID-19, and the protective measures that were taken to protect all minors in care.

                                                                       , IL)

      There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
      of serious illness or death.             has taken many protective measures to protect minors in care.
                  secured tests for all the minors in care, which provided the opportunity to identify, isolate,
      quarantine and treat in order to lessen the spread of COVID-19. Testing all minors allowed them to
      identify all positive cases, including those minors who were asymptomatic, so they could be isolated.
                  medical team have been closely monitoring the minors who tested positive for COVID-19 and
      ensuring that employees are monitoring their health as well.

                  adheres to strict social distancing guidelines that are CDC compliant. Frequent disinfecting and
      deep cleaning of the facility are occurring and mandated PPE is used by staff. Additionally, ORR screening
      criteria is being followed for staff, contractors and minors, which involve screening and temperature
      checks for staff at the beginning of shifts. Screening and temperature checks are also conducted on all
      contractors, while temperature checks are conducted on minors twice daily.

                                                           9
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 10 of 18 Page ID
                                 #:37533


 Enhanced social distancing has been implemented to further limit the contact among minors and staff.
 Other measures used to protect minors include display of appropriate signage, CDC cleaning protocols
 and correct usage of PPE is being adhered to as well. The shelter secured additional medical staff to
 further support minors, staff and the medical team. Adjustments have been made to the program
 schedule to ensure social distancing is a priority while still maintaining normalcy to the daily routine.
 Additional technology has been introduced for teaching, entertaining and connecting with family and
 counseling staff so that minors remain engaged.

 Alternate staff scheduling was created to reduce the number of staff on site to maximize social distancing.
 An alternate week schedule has been implemented to limit the number of people allowed in each room
 of the facility, and the number of staff members in the building is being limited to maintain ratios, and to
 minimize the number of bodies in the building at any given time.

 The shelter introduced a hand washing station at the entrance of the facility and has implemented single
 use cutlery and plates; meals are served on individually packaged containers. The general staff at
            is restricted access to the cooking and laundry facilities and specific stairwells have been
 designated for access to isolation floors in order to minimize the potential of cross contamination and
 virus spread.

            has also secured a hotel room program sponsored by the                     This program is made
 available to staff whose living situation does not allow them to safely quarantine from other household
 members. This resource allows               to maintain a more stable staffing level than would otherwise
 have been possible.

                                                          , PA)

 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. The shelter is utilizing several precautions, which include isolation and
 quarantine procedures, use of PPE, frequent building cleaning and sanitizing.

 All minors are wearing surgical masks when out of their rooms. All minors are placed in individual rooms,
 and minors are provided with new masks daily and more frequently if needed. Hand sanitizer and hand
 washing stations are placed throughout the shelter. Minors who are in isolation are eating their meals in
 their rooms, while minors in quarantine are eating in the cafeteria while maintaining distance between
 each other at each table.

 Signs are posted on the facility entrance doors that indicate no one may enter without a temperature
 check and risk assessment questionnaire being completed. The entire campus is closed to visitors, thus
 only staff are entering the program building at this time. Posters and handwashing practice/educational
 information is displayed throughout the facility next to all sinks. Furthermore, the facility has added
 posters in English and Spanish about COVID-19 specifically.

 Staff have implemented regular cleansing and disinfecting routines at each shift, three times per day. All
 surfaces are cleaned regularly during each shift; with focus on disinfecting all handles, doorknobs and
 bathrooms between each use, etc.

 The facility is completing daily health assessments that include symptom review and twice daily
 temperature checks. Any reported or observed symptom, including fever is reported in an incident report

                                                     10
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 11 of 18 Page ID
                                 #:37534


 to the program management who subsequently elevates this to the ORR Medical Team for further
 guidance. The facility schedules telehealth appointments for review of symptoms and necessity of COVID-
 19 testing and follows all directives. COVID-19 testing is facilitated through the Pennsylvania State hotline.

 All staff wear PPE (N-95 mask, gown, face shield) at all times. Minors are using surgical masks when
 outside of their rooms. Minors do not use bathrooms at the same time and all surfaces are disinfected
 between each use. There are two minors per table for mealtime, adhering to the proper social distancing
 space. Group activities are small and include 2 to 3 minors in a group in order to comply with social
 distancing measures.

                        , PA)

 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. However, the shelter has implemented many measures to safeguard and
 protect minors and staff against the spread of the virus as noted below.

 Minors are educated on the symptoms associated with the virus and are encouraged to wash their hands
 with soap and water for at least 20 seconds. Minors have been encouraged to avoid touching their eyes,
 nose, and mouth with unwashed hands and have been educated on the importance of social distancing
 during activities hosted in common areas. Large group gatherings and activities among minors have been
 limited to smaller groups, and staff pay close attention to minors who may be exhibiting COVID-19 related
 symptoms. In the event that symptoms in minors are reported, they are immediately placed on the sick
 call list in the shelter and assessed by nursing staff. Minors are now required to wear disposable face
 coverings on a daily basis, and are only to remove their masks to eat, shower and enter their bedrooms
 for the purpose of sleeping.

 Touchable surfaces are cleaned and disinfected frequently to minimize minors’ risk of contracting the
 virus. This includes regular disinfecting of tables, doorknobs, light switches, countertops, handles, desks,
 phones, keyboards, toilets, faucets, and sinks.

 Minors’ temperatures are taken twice daily and are frequently evaluated by nursing staff. Should there
 be minors with health vulnerabilities, enhanced measures of social distancing will be encouraged.

                                     , NY)

 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. However, the shelter has implemented protective measures to prevent the
 spread of the virus to others. Minors and staff were given masks to wear when social distancing is not
 possible, as well as when outside. If minors have a fever they are quarantined for three days until they
 show evidence of no fever without fever-reducing medication. Medical consultations are requested as
 needed. Staff are expected to wear masks on-site and practice social distancing.

                                          , NY)

 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. However, they remain vigilant in the event this were to occur and will advise
 the medical professionals at ORR immediately.


                                                      11
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 12 of 18 Page ID
                                 #:37535


 This shelter is utilizing protective measures to prevent the spread of the virus to others, such as social
 distancing, use of PPE, and frequent sanitizing of all areas. Strict compliance is reinforced and maintained
 with social distancing and quarantine practices. Additionally, temperature checks are conducted twice
 daily.

                                         , NY)

 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. Protective measures taken at this shelter to protect all minors and staff include
 the requirement to wear masks throughout the day. Minors are encouraged to increase frequency of
 hand washing and refrain from touching face, along with regular practice of social distancing. If minors
 test positive for COVID-19, they are quarantined for 14 days in an isolated room and are without physical
 contact with staff or other minors in care. If minors have been exposed to COVID-19, they are quarantined
 for 14 days with the use of face masks. All staff and minors practice social distancing.

                                                 , NY)

 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. At this shelter, all minors and staff are required to wear face masks; minors
 are encouraged to wash hands frequently, and refrain from touching their face. All minors practice social
 distancing.

 Frequency of evaluation by a doctor or nurse practitioner is on an as needed basis as there is an on-site
 medical clinic staffed with pediatricians, nurse practitioners and nurses. If minors test positive for COVID-
 19, they are quarantined for 14 days in an isolated room and are without physical contact with staff or
 other minors in care. If minors have been exposed to COVID-19, they are quarantined for 14 days with
 the use of face masks. All staff and minors practice social distancing.

                                       , TX)
 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. All minors received personal protective equipment, and the minors who tested
 positive for COVID-19 were medically isolated.
 This shelter utilizes several preventive measures to prevent the spread of the virus to others. Staff must
 wear face masks and gloves, and follow strict handwashing protocols.

 This shelter also avoids switching employees between the two facilities until lab results are received and
 confirmed. The expectation is that staff who have tested positive, receive two negative tests prior to
 being cleared to return to work. Testing is conducted for COVID-19 to all employees who had been in
 direct contact with the minors in both facilities.

                                                              , NY)
 There were no minors who have tested positive for COVID-19 at this shelter who were at heightened risk
 of serious illness or death. The program practices social distancing techniques and monitors activities to
 reduce contact among minors and staff. Additionally, other protective measures are being taken to
 prevent the spread of the virus are the use of surgical masks, frequent hand washing and cleaning and


                                                         12
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 13 of 18 Page ID
                                 #:37536
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 14 of 18 Page ID
                                 #:37537


      the program, and DHUC does not independently track each case where consultation was provided.
      However, delaying release for this reason is uncommon, and DHUC has identified the following occurrence
      as it pertains to one minor:

                     DHUC was notified on April 15, 2020, by the program of a case in which a sponsor
                      household tested positive for COVID-19. DHUC recommended reunification be delayed
                      until all cases of COVID-19 in the household met CDC criteria for discontinuing home
                      isolation. The approval for reunification was made on April 29, 2020, and the minor was
                      discharged from ORR care on May 1, 2020.


VI.       Explain whether ORR is making individualized assessments regarding its ability to
          release minors subject to removal orders under the MPP, including census data and
          reasons for non-release.

      From April 28, 2020 to May 14, 2020, ORR discharged a total of 26 minors with MPP cases. As of the
      writing of this report ORR approved the release of two (2) minors and was considering the possible release
      of seven (7) minors. Among the releases under consideration are three (3) minors with pending or granted
      Motions for Temporary Restraining Orders seeking a stay of Department of Homeland Security’s (DHS)
      intent to remove them pursuant to a final order of removal. ORR is also conducting home studies for five
      (5) minors with MPP cases in preparation for their possible release and working with sponsors going
      through the family reunification process in six (6) cases.


                                                     Summary

      The undersigned respectfully submits this report to the Court pursuant to the Court Order dated April 24,
      2020. The undersigned will continue to work independently and with the Special Master, and file interim
      written reports per the Court’s directive to monitor facilities to assure adherence to CDC-compliant and
      ORR guidelines are maintained.




                                                         14
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 15 of 18 Page ID
                                 #:37538




  FIELD GUIDANCE – April 6, 2020

  RE:      ORR Field Guidance # 4, COVID-19 Discharge Guidance

  GUIDANCE

  ORR’s policies require the release of unaccompanied alien children to sponsors in a manner that
  promotes public safety, which includes concerns related to public health. These instructions fall
  under authority of ORR Policy Guide Section 3.4.8 Medical Clearance Prior to Release and
  Transfer:

           “Unaccompanied alien children who have serious physical or mental health issues
           or have had exposure to a communicable disease may not be transferred or moved
           until they have been medically cleared by a physician or ORR is consulted….

           Children who are infectious with communicable diseases of public health concern,
           which have potential to cause outbreaks, will not be released from ORR care until
           they are non-infectious.”

  ORR is issuing the following guidance to care providers and to ORR staff as it relates to UAC
  discharges during the COVID-19 pandemic.

  INSTRUCTIONS

  (1) Postponing release related to COVID-19. To ensure the health and safety of the sponsor,
      UAC, and the general public, ORR may postpone release of a UAC to a sponsor:

        (a) If an ORR care provider facility (or in the case of transitional foster care, for individual
            foster homes) experience one or more confirmed cases of active COVID-19 infection in
            either children or staff, releases are temporarily postponed for all children at the care
            provider facility or in the foster care home until ORR’s Division of Health for
            Unaccompanied Children (DHUC) lifts the hold on releases or allows the release of specific
            children on a case by case basis following CDC recommendations.




Administration for Children and Families | Office of Refugee Resettlement | www.acf.hhs.gov/programs/orr
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 16 of 18 Page ID
                                 #:37539


     (b) If a sponsor or a member of the sponsor’s household has an active COVID-19 infection,
         postpone release until a medical or public health professional determines it is safe to
         release the UAC to the sponsor household 1;

     (c) If a State licensing agency or a state or local public health agency with jurisdiction over a
         care provider requires or recommends that a care provider isolate or quarantine children
         in their care, UAC cases that have completed the release process are postponed until
         cleared by DHUC and the state licensing or state or local public health agency; or,

     (d) If DHUC determines that a specific child’s case must be postponed due to COVID-19
         related concerns in order to ensure health and safety of the sponsor, sponsor’s
         household, UAC, and/or the general public. 2

 (2) Post Release Reporting.

     (a) Case Managers must follow up with sponsors for 14-days following UACs release from
         custody for updates on the minor’s health and to check on symptoms of acute respiratory
         illness.

     (b) As a condition of release, until further notice, sponsors must immediately quarantine any
         released UAC for 14 days following their physical discharge from ORR custody. Further,
         the sponsor will report any signs of acute respiratory illness or fevers to their local medical
         provider.

 (3) Documentation. Any postponement of release must be documented in the UAC Assessment
     or UAC Case Review, as appropriate, citing the public health reason for the delay under (1)(a),
     (b), (c) or (d). Any postponement of release must be sufficiently explained to the UAC and to
     their sponsor.

 (4) Post-18 Plans. All children approaching age out must have a post-18 plan in place, which
     includes a recommendation for a non-secure placement, if appropriate. In the event a child



 1
   For COVID-19 patients who are not hospitalized, isolation may be discontinued if the CDC recommended isolation
 time has passed since symptom onset, or if 3 days have passed since recovery/resolution of fever and
 improvement of symptoms. https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-patients.html .
 However, if other members of the household are quarantined and then go on to develop illness, the timeframe
 could be longer than 14 days.

 2
  ORR considers any increased risk posed to the child, sponsor, or sponsor household members when making the
 decision to discharge, such as conditions in the sponsor or family member that increase the risk of severe disease,
 such as the potential exposure to a sponsor or family member with close contact to a confirmed case in prior 14
 days.

                                                          2
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 17 of 18 Page ID
                                 #:37540


       is within 30 days of aging out and postponing release may result in their transfer to DHS/ICE
       custody, please notify your ORR/FFS and Case Coordinator for further instruction.

 (5) Voluntary Departure/Order of Removal. In the event a child has a pending voluntary
     departure or removal order, care providers work with their ORR/FFS to determine whether
     DHS/ICE plans to execute the order and initiate removal. If removal appears unlikely evaluate
     the child for release following general ORR policies and procedures.

 (6) Monitoring for Potential Symptoms: After a release is approved in accordance with ORR
     policies (see ORR Policy Guide Section 2.7 Recommendations and Decisions on Release), ORR
     care providers continually evaluate the child’s health on a daily basis (until the child is
     physically discharged) for signs and symptoms of acute respiratory illness (e.g., fever, cough,
     shortness of breath).

       (a) Children with symptoms of acute respiratory illness must not be transferred or released
           until they have been medically cleared 3.

       (b) Follow technical instructions provided in the “COVID-19 AND OTHER RESPIRATORY
           DISEASE CHECK” tool available on the UAC Portal home page under the “COVID-19
           Guidance and Materials” folder in the “Documents to Download” section.

       (c) For children with symptoms follow medical isolation instructions in ORR’s March 13th
           Guidance.

 (7) Transportation. Travel for the purpose of discharging a UAC is considered an essential
     activity. The safety of children and staff during the physical transfer of children to sponsors is
     a priority for ORR. To that end, ORR complies with any state or local governmental restrictions
     on travel. Additionally:

       (a) ORR directs care providers to follow provisions of ORR Policy Guide, Section 2.8.2 Transfer
           of Physical Custody and utilize air carrier escorts, to the greatest extent feasible, for
           children aged 14 and older. For children under 14, care providers and ORR/FFS will work
           with ORR/FFS Supervisors to use airline escorts following air carrier policies, in compliance
           with ORR’s policy.

       (b) Where care provider escorts are still required, and travel is to a state or city which would
           require the escort to self-quarantine, care provider case managers must look into
           potential alternative transport locations where escorts would not be required to self-
           quarantine (such as traveling to Newark, NJ instead of New York City or Providence, RI
           instead of Boston, MA).

 3
     See Footnote 1.

                                                    3
Case 2:85-cv-04544-DMG-AGR Document 788-2 Filed 05/15/20 Page 18 of 18 Page ID
                                 #:37541




    (c) Consider using ground transportation following ORR’s generally applicable transport
        policies (see ORR Policy Guide Section 3.3.14 Transportation Services), as opposed to air
        transport, where travel is expected to be less than 10 hours.

    (d) Travelers (including UAC and staff) must adhere to current recommendations for
        prevention measures (such as wash hands frequently, limit touching face) while
        conducting essential activities.




                                                4
